UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1048


LYNN M. VINCENT,

                Plaintiff - Appellee,

          v.

LUCENT TECHNOLOGIES, INCORPORATED; LUCENT RETIREMENT INCOME
PLAN,

                Defendants - Appellants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:07-cv-00240-GCM)


Submitted:   June 17, 2011                       Decided:   July 26, 2011


Before DAVIS and    DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Houston Pope, EPSTEIN BECKER & GREEN, P.C., New York, New
York, for Appellants.   Edward G. Connette, Norris Arden Adams,
II, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Defendants         Lucent         Technologies,        Inc.     and      Lucent

Retirement      Income      Plan    (collectively          Lucent)    appeal       from    the

district court’s entry of summary judgment in favor of plaintiff

Lynn       Vincent    (Vincent)          on     her    ERISA *    claim      granting      her

injunctive relief: (1) ordering Lucent to allow her to reenter

the    Lucent       Service      Based        Pension    Program      (SBPP)       upon   her

repaying her lump sum distribution and (2) to give her earned

service credit, in the SBPP, from September 1, 2001 forward.

The    SBPP    is    part   of     the    Lucent      Retirement     Income     Plan      (the

Plan).

              On appeal, Lucent argues the district court erred by

granting Vincent injunctive relief based upon certain language

in the Plan, i.e., Section 6.6, to which Vincent, during the

administrative review process, did not direct the attention of

either the Plan Administrator or the Lucent Employee Benefits

Committee, which committee performs the final review for claims

arising      under    the   Plan.         Next,       Lucent     argues    that,    assuming

arguendo        the     district              court     properly          considered      the


       *
       See Employee Retirement Income Security Act of 1974,
§ 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) (empowering plan
participant or beneficiary “to recover benefits due to him under
the terms of his plan, to enforce his rights under the terms of
the plan, or to clarify his rights to future benefits under the
terms of the plan . . .”).



                                                 2
applicability       of    Section     6.6,   the    district          court    abused    its

discretion by deciding an issue of plan interpretation de novo,

without remanding the issue to the Plan Administrator.                           Finally,

Lucent     argues    that,       assuming        arguendo       the     district       court

properly    considered          the   applicability         of    Section        6.6    and

properly engaged in its construction without deferring to the

Plan Administrator, the district court erred in its construction

of Section 6.6.

            Having considered the parties’ briefs, the record, and

the applicable law, we find no reversible error.                          We affirm on

the   reasoning      of    the    district        court    as    set     forth     in    its

carefully crafted order.              See Vincent v. Lucent Techs., Inc.,

733 F. Supp. 2d 729 (W.D.N.C. Aug. 24, 2010).

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in     the    materials

before   the   court      and    argument        would    not    aid    the    decisional

process.



                                                                                 AFFIRMED




                                             3